Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASON FOR ALLOWANCE 
1.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the matrix multiplication device, comprising: 
a plurality of first input lines; 
a plurality of second input lines; and 
a plurality of unit circuits, wherein each of the unit circuits comprises: 
a multiplying-adding circuit, having a first input terminal and a second input terminal respectively coupled to a corresponding first input line of the first input lines and a corresponding second input line of the second input lines; 
a first register, having an input terminal and an output terminal respectively coupled to an output terminal and a third input terminal of the multiplying-adding circuit; and 
a second register, coupled to the first register to receive and temporarily store a multiplication accumulation result, wherein the second registers of the unit circuits output the multiplication accumulation results in a column direction in a first output mode, and the second registers of the unit circuits output the multiplication accumulation results in a row direction in a second output mode 
features as recited in independent claim 1. Similar language is used in independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references are art of interest.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri. from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tan V Mai/	Primary Examiner, Art Unit 2182